      Case 4:09-cv-02056 Document 409 Filed on 02/26/20 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                            UNITED STATES DISTRICT COURT                                March 03, 2020
                             SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                 HOUSTON DIVISION

JUAN RAMON TORRES, et al,                       §
                                                §
        Plaintiffs,                             §
VS.                                             §   CIVIL ACTION NO. 4:09-CV-2056
                                                §
SGE MANAGEMENT LLC, et al,                      §
                                                §
        Defendants.                             §


         ORDER FOLLOWING TELEPHONE SCHEDULING CONFERENCE
                   HELD ON February 26, 2020 at 9:15 AM

       Appearances:          Michael Wilson
                             Scott Monroe Clearman
                             Cody Stafford
                             Andrew Jack Kochanowski
                             Eric Franklin Citron
                             Jeffrey West Burnett
                             Matthew J.M. Prebeg


The following rulings were made:

       Pursuant to the phone conference conducted in this matter, the Court inquired whether, in

light of remarks by Clearman to the Circuit Court, to remand and reassign the case to another

judge, a recusal is appropriate. Counsel for Clearman express that his client desired that the

undersigned recuse.

       In that regard, counsel for Clearman has until March 2, 2020, to file a motion to recuse.

       It is so ORDERED.

       SIGNED on this 26th day of February, 2020.


                                                 ___________________________________
                                                 Kenneth M. Hoyt
                                                 United States District Judge


1/1
